Citation Nr: 0813137	
Decision Date: 04/21/08    Archive Date: 05/01/08

DOCKET NO.  02-19 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent, from May 8, 2001 to November 2, 2004, for 
coronary artery disease, status post acute myocardial infarct 
associated with Type II diabetes mellitus.

2.  Entitlement to an initial disability rating in excess of 
30 percent, since November 3, 2004, for coronary artery 
disease, status post acute myocardial infarct associated with 
Type II diabetes mellitus.

3.  Entitlement to a compensable disability rating for 
bilateral hearing loss.  

4.  Entitlement to a total disability rating based on 
individual unemployability.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from September 1969 to 
August 1971.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Lincoln, Nebraska

The issue of entitlement to a total disability rating based 
on individual unemployability (TDIU) is addressed in the 
remand portion of the decision below and is remanded to the 
RO via the Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1.  From May 8, 2001 to November 2, 2004, the veteran's 
coronary artery disease, status post acute myocardial infarct 
associated with Type II diabetes mellitus, was not manifested 
by a workload of less than 7 metabolic equivalents (METs), 
nor was there evidence of cardiac hypertrophy or dilation on 
electrocardiogram, echocardiogram, or x-ray.  The veteran's 
left ventricular ejection fraction was reported to be 79 
percent.

2.  Since November 3, 2004, the veteran's coronary artery 
disease, status post acute myocardial infarct associated with 
Type II diabetes mellitus, has been manifested by a workload 
of 5 METs.  There is no evidence of cardiac hypertrophy or 
dilation on electrocardiogram, echocardiogram, or x-ray.  A 
left ventricular dysfunction with an ejection fraction of 
less than 30 percent has not been shown.

3.  The veteran's loss is manifested by no more than Level I 
hearing, bilaterally. 


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess 
of 10 percent, from May 8, 2001 to November 2, 2004, for 
coronary artery disease, status post acute myocardial infarct 
associated with Type II diabetes mellitus, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §4.104, 
Diagnostic Code 7005 (2007).

2.  Since November 3, 2004, the criteria for a disability 
rating of 60 percent for coronary artery disease, status post 
acute myocardial infarct associated with Type II diabetes 
mellitus, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.104, Diagnostic Code 7005 (2007).

3.  The criteria for a compensable evaluation for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 
6100 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has certain notice and assistance requirements.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2007).  Upon receipt of a substantially complete 
application for benefits, VA must notify the claimant what 
information or evidence is needed in order to substantiate 
the claim and it must assist the claimant by making 
reasonable efforts to get the evidence needed.  38 U.S.C.A. 
§§ 5103(a), 5103A; 38 C.F.R § 3.159(b); see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002). 

With respect to the veteran's claims herein, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2007).  


Specifically, prior to post-remand re-adjudications of the 
veteran's claims, an April 2005 letter to the veteran 
satisfied the duty to notify provisions relating to the 
veteran's claim for an increased rating for his service-
connected coronary artery disease, status post acute 
myocardial infarct associated with Type II diabetes mellitus.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (noting that a VCAA 
defect may be cured by the issuance of a fully compliant 
notification letter followed by a re-adjudication of the 
claim).  Moreover, a June 2007 letter to the veteran 
satisfied the duty to notify provisions relating to the 
veteran's claim for an increased rating for his service-
connected hearing loss.  Id.  The letters also requested that 
the veteran provide any evidence in his possession that 
pertained to this claim.  38 C.F.R. § 3.159(b)(1).  Further, 
the purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims, to include the opportunity to present pertinent 
evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 
2007); Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 
2007) (holding that although VCAA notice errors are presumed 
prejudicial, reversal is not required if VA can demonstrate 
that the error did not affect the essential fairness of the 
adjudication).  Moreover, there is no prejudice to the 
veteran because the preponderance of the evidence is against 
an increased evaluation beyond what has been granted by this 
decision.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); see also Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  

Also prior to the final re-adjudication of issue concerning 
the veteran's coronary artery disease, supplemental 
statements of the case, dated in June 2005, December 2005 and 
July 2006, notified the veteran that he must submit, or 
request that VA obtain, evidence of the worsening of his 
disability to include the effects on employment and daily 
life, the specific requirements to obtain a higher rating 
under the diseases of the heart diagnostic codes applicable 
throughout the time period, and notice of the different types 
evidence available to demonstrate the above.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008); Prickett, 20 Vet. 
App. at 376.  

In this case, letters satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) were sent to the veteran in 
March 2005 and in April 2005.  These letters informed the 
veteran of the evidence required to substantiate his claims 
and of his and VA's respective duties for obtaining 
evidence.  The March 2005 letter specifically requested 
evidence showing the impact of the veteran's service-
connected conditions and symptoms on his employment.  He was 
also asked to submit evidence and/or information in his 
possession to the RO.  In addition, a March 2006 letter noted 
that evidence of impact of the condition and symptoms and 
employment would be considered in assigning a disability 
rating.

Even if the VCAA letters were found not to meet the 
requirements of Vazquez-Flores, thereby creating a 
presumption of prejudice, this presumption has been overcome 
for the reasons discussed below.  In this case, the veteran 
was provided with the requirements of the specific statutes 
used in evaluating his condition in the supplemental 
statements of the case.  Accordingly, the veteran can be 
expected to understand what was needed to support his claim.  

Moreover, his statements submitted in support of his claim 
demonstrate his having actual knowledge in understanding that 
he needs to be worse to support his claim.  Through his 
statements, the veteran has clearly indicated that his 
service-connected disabilities have rendered him 
unemployable.  Based on the above, the notice deficiencies do 
not affect the essential fairness of the adjudication.  
Therefore, the presumption of prejudice is rebutted.  For 
this reason, no further development is required regarding the 
duty to notify.

For the reasons addressed above, the Board finds that the 
content requirements of the notice VA is to provide have been 
met.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004). 

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The RO has obtained the veteran's 
service medical records, VA medical treatment records, and 
his identified private treatment records.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  The veteran was provided with 
multiple VA examinations to ascertain the severity of his 
service-connected conditions.  Finally, there is no 
indication in the record that additional evidence relevant to 
the issue being decided herein is available and not part of 
the record.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

I.  Increased Rating Claims

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule).  38 C.F.R. Part 4 (2007).  The Rating Schedule is 
primarily a guide in the evaluation of disability resulting 
from all types of diseases and injuries encountered as a 
result of or incident to military service.  The ratings are 
intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2007).  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2007).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of any disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  

Where the veteran has appealed the initial rating assigned 
for a service-connected condition, the entire body of 
evidence is for equal consideration.  Consistent with the 
facts found, the rating assigned may be higher or lower for 
segments of the time under review on appeal, i.e., the 
ratings may be "staged."  Fenderson v. West, 12 Vet. App. 
119 (1999).


Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings 
are, however, appropriate when the factual findings show 
distinct time periods in which a disability exhibits symptoms 
that warrant different ratings.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

A.  Coronary Artery Disease, Status Post Acute Myocardial 
Infarct
Associated With Type II Diabetes Mellitus

The RO has assigned the veteran's service-connected coronary 
artery disease, status post acute myocardial infarct 
associated with Type II diabetes mellitus, a 10 percent 
initial disability rating from May 8, 2001 to November 2, 
2004, and a 30 percent disability rating since November 3, 
2004.  The veteran asserts that a higher disability rating is 
warranted for his heart disorder under the provisions of 38 
C.F.R. § 4.104, Diagnostic Code 7005, which is used for 
rating arteriosclerotic heart disease.

Under Diagnostic Code 7005, a 10 percent rating is warranted 
when a workload of greater than 7 METs, but not greater than 
10 METs, results in dyspnea, fatigue, angina, dizziness, or 
syncope, or; continuous medication is required.  A 30 percent 
evaluation is warranted when a workload of greater than 5 
METs but not greater than 7 METs results in dyspnea, fatigue, 
angina, dizziness, or syncope, or; there is evidence of 
cardiac hypertrophy or dilatation on electrocardiogram, 
echocardiogram, or x-ray.  

One MET is the energy cost of standing quietly at rest and 
represents an oxygen uptake of 3.5 milliliters per kilogram 
of body weight per minute.  When the level of METs at which 
dyspnea, fatigue, angina, dizziness, or syncope develops is 
required for evaluation, and a laboratory determination of 
METs by exercise testing cannot be done for medical reasons, 
an estimation by a medical examiner of the level of activity 
(expressed in METs and supported by specific examples, such 
as slow stair climbing or shoveling snow) that results in 
dyspnea, fatigue, angina, dizziness, or syncope may be used.  
38 C.F.R. § 4.104, Note (2).


i.  From May 8, 2001 to November 2, 2004

In September 2002, the veteran underwent a VA examination for 
the heart.  The VA examiner noted that the veteran's claims 
folder had been reviewed.  The report noted that the veteran 
had previously had an acute myocardial infarction 
approximately eight years earlier.  The report noted that 
since his myocardial infarction, he had not had any symptoms 
suggestive of worsening or furthering of his coronary artery 
disease process.  The report noted that the veteran was not 
being treated for his coronary artery disease.  Physical 
examination revealed the heart to be of normal size 
clinically, with a regular sinus rate and rhythm.  There was 
no evidence of congestive heart failure, and no evidence of 
cardiac enlargement.  The VA examiner noted that after a 
careful review of the veteran's physical activity that he 
would be able to perform at a 10 METs level if his 
nonservice-connected arthritis would allow it.  The report 
concluded with a diagnosis of coronary artery disease, status 
post acute myocardial infarction, age 45, secondary to 
diabetes mellitus.  An addendum to the report indicated that 
an echocardiogram was performed in September 2002, and 
revealed findings of an ejection fraction of 79 percent.  

From May 8, 2001 to November 2, 2004, the veteran's coronary 
artery disease, status post acute myocardial infarct 
associated with Type II diabetes mellitus, was not shown to 
meet the requirements for a rating in excess of 10 percent 
under Diagnostic Code 7005.  Specifically, this condition was 
not manifested by a workload of less than 7 METs, nor is 
there evidence of cardiac hypertrophy or dilation on 
electrocardiogram, echocardiogram, or x-ray.  Finally, as 
noted above, veteran's ejection fraction was reported to be 
79 percent.

From May 8, 2001 to November 2, 2004, the Board finds that 
the overall disability picture for the veteran's coronary 
artery disease correlates to a rating at the existing level 
of 10 percent during this entire time frame, so this rating 
must remain in effect.  See Fenderson v. West, 12 Vet. App. 
119 (1999).  For the reasons and bases discussed, the 
preponderance of the evidence is against the veteran's claim, 
and there is no reasonable doubt to resolve.  38 U.S.C.A. 
§ 5107. 



ii.  Since November 3, 2004

Since November 3, 2004, a 30 percent disability rating has 
been assigned for the veteran's service-connected coronary 
artery disease, status post acute myocardial infarct 
associated with Type II diabetes mellitus.  

Under the current regulations, a 30 percent evaluation is 
assigned when a workload of greater than 5 METs but not 
greater than 7 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope; or if there is evidence of cardiac 
hypertrophy or dilatation on electrocardiogram, 
echocardiogram, or x-ray.  A 60 percent rating requires more 
than one episode of acute congestive heart failure in the 
past year; or when there is a workload of greater than 3 METs 
but not greater than 5 METs resulting in dyspnea, fatigue, 
angina, dizziness, or syncope; or left ventricular 
dysfunction with an ejection fraction of 30 to 50 percent.  A 
100 percent rating requires chronic congestive heart failure; 
or when a workload of 3 METs or less results in dyspnea, 
fatigue, angina, dizziness, or syncope; or left ventricular 
dysfunction with an ejection fraction of less than 30 
percent.  38 C.F.R. § 4.104, Diagnostic Code 7005.

Review of the clinical evidence of record since November 3, 
2004, including Social Security Administration records, VA 
inpatient and outpatient treatment records and private 
inpatient and outpatient treatment records does not reveal 
any diagnosis of, or treatment for, any acute episode of 
congestive heart failure.

On November 3, 2004, a VA examination noted the veteran's 
history of an acute myocardial infarction, hypertension and 
diabetes mellitus, all appearing around the age of 45.  The 
veteran indicated that he had started breathing harder in the 
past year.  With regards to his exercise capacity, the VA 
examiner estimated it to be at the 5 METs level.  The veteran 
indicated that he was currently working in a position which 
required him to change tires and wheels on a daily basis, but 
that he was going to quit this job at the end of the week due 
to the level of exertion required.  The report indicated that 
the veteran was not currently taking any medications for 
cardiac disease, but that he was taking 10 milligrams of 
Fosinopril daily for his hypertension.  The veteran also 
indicated that he had been provided with an albuterol inhaler 
for his shortness of breath, which he used approximately 
three days a week.  Physical examination revealed no evidence 
of congestive heart failure or peripheral edema.  There was 
no indication of cardiomegaly.  The report concluded with 
diagnoses of atherosclerotic vascular disease, coronary 
artery disease, status post acute myocardial infarction, with 
no significant interval medical or surgical history.  The 
examiner noted that the veteran was complaining of shortness 
of breath with vigorous and moderate to aggressive physical 
labor.

An addendum to the examination report noted that an 
echocardiogram was performed and revealed mild calcific 
aortic stenosis and mild right ventricular and atrial 
enlargement, along with an ejection fraction of 72 percent.  
It also noted that an electrocardiogram was performed and 
revealed sinus rhythm with premature supraventricular 
complexes, septal infarct, age undetermined.  The report 
concluded with an impression of normal examination showing no 
focal perfusion or wall motion abnormality and an estimated 
left ventricular ejection fraction of 66 percent.   

In April 2005, the veteran was hospitalized with complaints 
of angina for the past several weeks.  The report of his 
hospitalization revealed that he underwent cardiac 
catheterization without complications, and that this 
procedure revealed an 80 to 90 percent lesion in the left 
posterolateral artery.  The veteran was then to undergo 
percutaneous intervention as well as a bilateral subclavian 
angiogram. 

In July 2007, a VA examination noted the veteran's history of 
a myocardial infarction in 1994, and the placement of a stent 
two years earlier.  The report indicated that the veteran 
does now require continuous medication.  The veteran reported 
a history of dyspnea on moderate exertion and fatigue on a 
weekly basis.  He denied any episodes of syncope, angina or 
dizziness.  Stress test results were estimated at 5 to 7 METs 
due to shortness of breath and painful back and knees.  The 
examiner noted examples of this exertion of being able to 
strip and make the bed, walking two to three blocks, riding a 
lawn mower, and showering without stopping.  The report 
indicated that congestive heart failure was not present.  The 
veteran's heart was noted to be of normal size on x-ray 
examination.  The report also noted that 
electrocardiogram/Holter/echocardiogram results were normal 
as of April 2007.  The report concluded with a diagnosis of 
coronary artery disease.  The report noted that this 
condition has no effect on the veteran's ability to travel, 
feed himself, bath himself, dress and groom himself, but that 
it did have a mild effect on the veteran's ability to perform 
chores and shopping; a moderate effect on his ability for 
recreation; and prevented him from exercising or sports.  The 
VA examiner further noted that the veteran's coronary artery 
disease was mild to moderate in severity, that it caused 
shortness of breath, that the veteran does have a coronary 
occlusion.  The report of an echocardiogram, performed in 
August 2007, revealed a left ventricle ejection fraction of 
60 to 65 percent.

In August 2007, the veteran, acting through his 
representative, indicated that his ability to perform the 
functions as noted in his July 2007 VA heart examination had 
been overstated.  Specifically, he indicated that he was 
unable to walk two to three blocks, and had difficulty 
walking up or down the fourteen stairs in his house to and 
from his basement without becoming winded.

After reviewing the record, the Board finds that the 
veteran's coronary artery disease, status post acute 
myocardial infarct associated with Type II diabetes mellitus, 
more closely approximates the criteria for a 60 percent 
disability rating under Diagnostic Code 7005 than those for a 
30 percent disability rating from November 3, 2004.  See 
38 C.F.R. § 4.7 (2007) (where there is a question as to which 
of two disability evaluations shall be applied, the higher 
evaluation is to be assigned if the disability picture more 
nearly approximates the criteria required for that rating).

Specifically, the November 2004 VA examination of the heart 
estimated the veteran's METs level to be approximately 5.  
The report of his July 2007 VA examination of the heart 
indicated that the METs level was estimated at 5 to 7 due to 
shortness of breath and painful back/knees.  The report also 
noted, however, that the estimated level of activity 
resulting in dyspnea, angina, dizziness or syncope was more 
"than 5 up to 7".  In considering the evidence of record, 
along with the veteran's statements regarding his physical 
abilities following the July 2007 VA examination of the 
heart, the Board concludes that the veteran's disability 
picture more nearly approximates the criteria for a 60 
percent rating.  Id. 

Accordingly, a disability rating of 60 percent is warranted 
for coronary artery disease, status post acute myocardial 
infarct associated with Type II diabetes mellitus.  However, 
a rating in excess of 60 percent is not warranted.  The 
medical record does not show that the veteran's left 
ventricle ejection fraction has been less than 30 percent.  
Furthermore, neither chronic congestive heart failure nor any 
instance of workload of 3 METs or fewer resulting in dyspnea, 
fatigue, angina, dizziness, or syncope have been noted in the 
medical record.  Thus, the veteran is not entitled to the 
next highest disability rating, 100 percent, under Diagnostic 
Code 7005.  

In finding that a disability rating in excess of 60 percent 
is not warranted, the Board considered the doctrine of 
reasonable doubt; however, as the preponderance of the 
evidence is against a rating in excess of 60 percent, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

B.	Bilateral Hearing Loss

Historically, the RO issued a rating decision in June 1997 
which granted service connection for bilateral hearing loss, 
and assigned thereto a noncompensable (0 percent) disability 
rating, effective from February 1997.

In May 2007, the veteran filed his present claim seeking a 
compensable disability rating for his service-connected 
bilateral hearing loss.

In July 2007, the veteran underwent a VA audiological 
examination.  The authorized audiological evaluation revealed 
pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
40
55
60
LEFT
15
10
60
65
75

The average pure tone threshold at 1,000, 2,000, 3,000, and 
4,000 Hertz was reported as 41.25 decibels in the right ear, 
and 52.5 decibels in the left ear.  Speech audiometry 
revealed speech recognition ability of 92 percent, 
bilaterally.  The report concluded with diagnoses of 
bilateral sensorineural hearing loss, normal to severe.  The 
VA examiner noted that these findings were felt to be valid 
indicators of true organic hearing.  The VA examiner also 
noted that these findings were consistent with the veteran's 
prior VA audiological examination in 2005.

Based upon its review of the evidence of record, the Board 
concludes that a compensable disability rating for the 
veteran's service-connected bilateral hearing loss is not 
warranted.

The severity of a hearing loss disability is determined by 
comparisons of audiometric test results with specific 
criteria set forth at 38 C.F.R. § 4.85.  Evaluations of 
bilateral defective hearing range from noncompensable to 100 
percent based on organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests together with the average hearing threshold level as 
measured by puretone audiometry tests in the frequencies of 
1,000, 2,000, 3,000, and 4,000 Hertz (cycles per second).  
The Rating Schedule allows for such audiometric test results 
to be translated into a numeric designation ranging from 
Level I, for essentially normal acuity for VA compensation 
purposes, to Level XI, for profound deafness, in order to 
evaluate the degree of disability from bilateral service-
connected defective hearing.  An examination for hearing 
impairment must be conducted by a state-licensed audiologist 
and must include a controlled speech discrimination test 
(Maryland CNC) and a puretone audiometry test.  Examinations 
are to be conducted without the use of hearing aids.  38 
C.F.R. § 4.85.

The July 2007 VA audiological examination demonstrates that 
under the Schedule, the veteran's hearing impairment was 
manifested by Level I hearing acuity, bilaterally.  See 38 
C.F.R. §§ 4.85, Table VI.  Using Table VII, the result is a 
noncompensable evaluation for bilateral hearing impairment.  
See 38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100.  
Additionally, the hearing loss shown by the medical evidence 
does not qualify for an exceptional pattern of hearing 
impairment.  See 38 C.F.R. § 4.86 (2007).  
The assignment of disability evaluations for hearing 
impairment is a purely mechanical application of the rating 
criteria from which the Board cannot deviate.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  The presently 
assigned noncompensable disability evaluation is warranted by 
the Rating Schedule for the entirety of the rating period on 
appeal, and there is no basis for higher staged ratings.  

As the preponderance of the evidence is against the claim for 
a compensable rating for service-connected bilateral hearing 
loss, the benefit of the doubt rule is not applicable, and 
the claim must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); see also Massey v. 
Brown, 7 Vet. App. 204, 208 (1994) (finding the Board may 
only consider the specific factors as are enumerated in the 
applicable rating criteria).

ORDER

An initial disability rating in excess of 10 percent, from 
May 8, 2001 to November 2, 2004, for coronary artery disease, 
status post acute myocardial infarct associated with Type II 
diabetes mellitus, is denied.

An initial disability rating of 60 percent, since November 3, 
2004, for coronary artery disease, status post acute 
myocardial infarct associated with Type II diabetes mellitus, 
is granted, subject to the law and regulations governing the 
award of monetary benefits.

A compensable disability rating for bilateral hearing loss is 
denied.


REMAND

The Board finds that the issue of entitlement to TDIU must be 
remanded.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991) (noting that when the medical evidence of record is 
insufficient, in the opinion of the Board, the Board must 
supplement the record by seeking an advisory opinion or 
ordering a medical examination).

In adjudicating a claim for TDIU, VA may not reject the 
veteran's claim without producing evidence, as distinguished 
from mere conjecture, that the veteran's disabilities do not 
prevent him from performing work that would produce 
sufficient income to be other than marginal.  Friscia v. 
Brown, 7 Vet. App. 294 (1995); Beaty v. Brown, 6 Vet. App. 
532, 537 (1994).  VA has a duty to supplement the record by 
obtaining an examination, which includes an opinion as to 
what, if any, affect the veteran's service-connected 
disabilities have on his ability to work.  Friscia, 7 Vet. 
App. at 297; see also Beaty, 6 Vet. App. at 538.  There is no 
such medical opinion of record.  

Accordingly, the case is remanded for the following action:

1.  The RO must contact the veteran and 
afford him the opportunity to identify or 
submit any additional pertinent evidence 
in support of his claim.  Based on the 
veteran's response, the RO must attempt 
to procure copies of all records not 
previously obtained from identified 
treatment sources.  All attempts to 
secure this evidence must be documented 
in the claims file by the RO.

2.  The veteran must be asked to complete 
and return to the RO an updated VA Form 
21-8940, Veteran's Application for 
Increased Compensation Based on 
Unemployability.

3.  The RO must schedule the veteran for 
a VA examination to determine the impact 
that his service-connected disabilities 
have on his employability.  All pertinent 
symptomatology and findings must be 
reported in detail.  Any indicated 
diagnostic tests and studies must be 
accomplished.  The claims file must be 
made available to and reviewed by the 
examiner in conjunction with the 
requested study.  The examiner must 
elicit from the veteran, and record for 
clinical purposes, a full work and 
educational history.  Based on the review 
of the claims file, the examiner must 
provide an opinion as to whether the 
veteran is unable to obtain or retain 
employment due only to his service-
connected disabilities, consistent with 
his education and occupational 
experience, irrespective of age and any 
nonservice-connected disorders.  A 
complete rationale for any opinions 
expressed must be given.  The report must 
be typed.

4.  The RO must notify the veteran that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2007).  In the event 
that the veteran does not report for the 
aforementioned examination, documentation 
must be obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It must indicate 
whether any notice that was sent was 
returned as undeliverable.

5.  After completing the above actions, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claim must be 
readjudicated.  If the claim remains 
denied, a supplemental statement of the 
case must be provided to the veteran and 
his representative.  After the veteran 
and his representative have had an 
adequate opportunity to respond, the 
appeal must be returned to the Board for 
appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


